Third District Court of Appeal
                               State of Florida

                          Opinion filed July 27, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2187
                      Lower Tribunal No. F96-12914
                          ________________


                            Steven Gamble,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Lody Jean, Judge.

     Steven Gamble, in proper person.

      Ashley Moody, Attorney General, and Kayla Heather McNab, Assistant
Attorney General, for appellee.


Before LOGUE, HENDON and BOKOR, JJ.

     PER CURIAM.

     Affirmed.